Citation Nr: 1724547	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service in January 1984 is a bar to the payment of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from December 1982 to January 1984, when he was given an other than honorable discharge.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 Administrative Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the appellant entitlement to veteran status in relation to his claims for service connection based on the character of his discharge from service.

In October 2011, the appellant presented testimony at a Travel Board hearing conducted by a Veterans Law Judge who is no longer with the Board.  A transcript of that hearing is of record.  The appellant asked to have an additional hearing in this matter and, in August 2016, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has also been associated with the claims file.  

In connection with the August 2016 Travel Board hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of a letter of recommendation from a third party plus copies of documents relating to the appellant's post-service activities, along with copies of service department personnel and medical treatment records, most of which were duplicative of documents already in evidence.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Additional duplicative and cumulative evidence was received thereafter.  The case is ready for appellate review.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  The appellant's active military service extended from December 30, 1982 to January 20, 1984; his service was terminated by a discharge under other than honorable conditions and this discharge has not been upgraded.

2.  The appellant's non-judicial punishments (NJPs) for violation of articles of the Uniform Code of Military Justice (UCMJ) (in August 1983, under Article 113, for sleeping on his post, and under Article 134, for possession of a controlled substance; and in December 1983, under Article 86, for failure to go to appointed place of duty on five occasions, as well as under Article 92, for failure to obey a lawful order from an officer on three occasions plus one count for having a woman in the Bachelor Enlisted Quarters) reflected willful and persistent misconduct.

3.  The appellant was not insane at the time that he committed any of the UCMJ offenses which led to his punishment and military discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish status as a 'Veteran', as that term is defined by law, for the purposes of securing entitlement to VA disability compensation benefits.  He maintains that, but for the aftermath of his in-service injury, he would have continued to perform in the same satisfactory manner he had performed prior to the injury.  The appellant also argues that his discharge should not have been less than honorable based on the minor offenses with which he was charged.

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was notified of the information necessary to substantiate his claim by correspondence dated in September 2005 (prior to the initial AOJ decision in this matter).  This document informed the appellant of the fact that VA was adjudicating the appellant's character of discharge prior to discussing the merits of any claim.  The appellant was provided a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  The appellant was told that he would be eligible for VA benefits if VA found that his service was under conditions other than dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  Most importantly, the appellant has shown actual knowledge of the issue before the Board by submitting documents and hearing testimony that reference the relevant issues and regulations in this case.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (noting that "[a]ctual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim").  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  Here, VA obtained and reviewed the appellant's service personnel records and service medical treatment records.  A copy of the February 2008 Board for Correction of Naval Records (BCNR) has been included in the evidence of record.  The appellant has submitted personal statements, to include a third party statement and he has provided hearing testimony.  The Board is also satisfied as to substantial compliance with its July 2009, March 2011, February 2012, and April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, another remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of 'Veteran'.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term 'Veteran' means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

The designation of a discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  In this case, the service department has characterized the appellant's discharge as 'other than honorable'.

There are two types of character of discharge bars to establishing entitlement for VA benefits: the statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and the regulatory bars listed in 38 C.F.R. § 3.12(d).  A discharge or release from service based on one of the conditions found under 38 U.S.C.A. § 5303(a) is a bar to the payment of benefits and is also a bar to benefits under Chapter 17 of Title 38.  A discharge or release because of one of the offenses found under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits, but not to benefits under Chapter 17 of Title 38.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct.  The last includes a discharge under other than honorable conditions, if it is determined that the discharge was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  The RO denied the appellant's application for benefits based on a finding that the appellant's actions while he was in the Marine Corps reflected willful and persistent misconduct without otherwise honest, faithful and meritorious service.  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  

The appellant's active military service extended from December 30, 1982 to January 20, 1984, and it was terminated by a discharge issued under other than honorable conditions.  As reflected in the February 2008 BCNR decision, the appellant's discharge has not been upgraded.  The appellant's DD 214 indicates that the appellant's discharge from military service was as the result of misconduct, specifically, a pattern of misconduct.  

Review of the appellant's service personnel records reveals that the appellant incurred non-judicial punishments for violation of articles of the Uniform Code of Military Justice (UCMJ) in August 1983, and again in December 1983.  On August 30, 1983, the appellant was punished, under Article 113, for sleeping on his post on August 23, 1983.  He did not appeal.  He was also punished, under Article 134, for possession of a controlled substance (marijuana) on August 25, 1983.   He did not appeal.  On September 8, 1983, based on the drug possession charge, the appellant was demoted one grade in rank.  On October 12, 1983, the appellant was advised of his deficiencies, namely drug abuse and frequent involvement of a discreditable nature with military authority.  He was advised to abstain from drug usage and he was informed that subsequent violations of the UCMJ could result in an administrative separation under other than honorable conditions.  

Thereafter, in December 1983, the appellant faced NJPs for, under Article 86, failure to go to his appointed place of duty on five occasions, as well as under Article 92, for failure to obey a lawful order from an officer on three occasions plus one additional count for having a woman in the Bachelor Enlisted Quarters.  The appellant did not appeal any of these.  In January 1984, the appellant was informed that he was not being recommended for reenlistment because of a record of drug involvement.

The appellant argues that he was forced to perform duty when he was supposed to be on bed rest after he incurred a partial tear of the right pectoralis minor muscle on July 8, 1983.  However, review of the appellant's service medical treatment records reflect that he was placed in a sling for two weeks, that he was placed on bed rest for 72 hours, and that he had a total of six weeks of bed rest and light duty.  See also August 2016 Travel Board Hearing Transcript p. 9.  Thus, the appellant would have been taken off of light duty on August 19, 1983.  His sleeping on post infraction and his drug possession infraction occurred after that date.

In his October 2011 Travel Board testimony, the appellant said that his failure to remove an earring when ordered happened when he was off duty and that he had been off duty for the whole weekend.  However, the appellant underwent NJP for failure to obey an order to remove an earring based on three different refusals.  These took place on Thursday, December 8, 1983; Friday, December 9, 1983; and Sunday, December 11, 1983.  The appellant's statement that he was off duty the whole weekend is undermined by the fact that he was found to have been absent from his place of duty at which he was required to be on Saturday, December 10, 1983, and Sunday, December 11, 1983, and he received NJP for these absences.

Review of the above summarized evidence shows that the appellant was found to have committed at least 10 punishable offenses from August 23, 1983 to December 27, 1983, none of which were appealed.  The Board considers these offenses to be significant (i.e. not minor).  In this regard, one of these offenses involved possession of marijuana.  Such possession, along with being a violation of military regulations, would have constituted a criminal offense (not a mere technical violation of police rules) had the appellant been a civilian.  Further, the appellant absenting himself from the place of duty where he was required to be on multiple occasions in December 1983 is by definition a significant offense, as always being present for duty (unless there is an excused absence) is a fundamental part of military service.  See, e.g., Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994) (noting that offenses that preclude the performance of military duties, such as unauthorized absence and failure to go to the appointed place of duty, are by definition not minor offenses).  Sleeping on post also precludes the performance of military duties.  Furthermore, the January 1984 Report of Informal Inquiry indicates that the appellant had been counseled numerous times concerning his involvement with drugs.  Moreover, as reflected in the appellant's own December 2012 written statement, even after being punished for his previous offenses and being counseled that his conduct could result in an administrative discharge, the appellant continued using marijuana (stopped by a drug house before drug class and got high), a prohibited and illegal substance and he resisted authority. 

The appellant has asked the Board to consider the circumstances surrounding his discharge.  He contends that he was only 19 years old and that he was targeted for mental and physical abuse because of his injury and perhaps due to his race.  The appellant did enter service when he was 19 years old, so his report of his negative actions stemming from immaturity is understandable.  However, there is no indication that the appellant was unaware that he was breaking military rules when possessing and using marijuana, when sleeping on duty, when not appropriately reporting for duty and when disobeying orders.  Also, at minimum, he should have known that these offenses were not minor infractions and could lead to significant punishment, given that marijuana use was not only prohibited by the Marine Corps but was also illegal.  Additionally, the appellant clearly would have known that he was not permitted to absent himself from his place of duty and would be subject to punishment for doing so, as reporting for duty is a fundamental element of military service.  In short, regardless of the appellant's level of maturity during service, the Board must view these actions as "willful misconduct" (i.e. involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of the probable consequences).  Moreover, given that his offenses cannot be considered minor; given that the appellant was viewed by his superiors as having been a continuous problem for the Marine Corps judicial system; and given that the evidence indicates that he was still continuing to use a prohibited substance (i.e. marijuana) after initially being found with this substance and punished for possessing it, the weight of the evidence indicates that the willful misconduct was persistent in nature and formed the basis for the appellant's discharge from the Marines.  38 C.F.R. § 3.12(d). 

Thus, the appellant's service record is marred by multiple offenses against the UCMJ.  He was in receipt of non-judicial punishment for multiple and recurring offenses as reflected by the eleven specifications contained in the NJP records.  Review of his performance reveals a pattern of continuing failure to appear for duty, failure to obey orders, failure to perform his duties and drug abuse during a fairly short period of time.  The Board finds that these multiple violations constitute willful and persistent misconduct.  Thus, a finding that his service was otherwise honest, faithful and meritorious is not warranted.

The Board has also considered the fact that, if it is established to the satisfaction of the Secretary of VA that, at the time of the commission of the offense leading to a person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The appellant has not alleged that he was insane at the time of the commission of any of his violations of the UCMJ that took place between August 1983 and December 1983.  Moreover, there is nothing in the appellant's service records to in any manner suggest that he was insane at any point during that period of time.  As noted above, the applicable regulation provides an exception to the bar to VA benefits only if the individual was insane at the time of the offense which caused the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  The United States Court of Appeals for Veterans Claims has held that under the insanity exception, both the acts leading to the discharge and the insanity must occur simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  The clear preponderance of the evidence is against a finding that the insanity exception is applicable here. 

Since the appellant received an other than honorable discharge from his period of service from December 1982 to January 1984, and because one of the bars listed in 38 C.F.R. § 3.12(d) does apply while the insanity exception does not, the appellant is therefore not entitled to the payment of VA compensation benefits.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  It appears that there is no provision to allow a grant of the benefit sought on appeal because the statutory and regulatory requirements are shown not to have been met.  The appellant, in arguing his case, has not presented any persuasive evidence that his active service was, in fact, "honorable" service, or that his discharge occurred under circumstances other than those described above.

For the reasons stated above, the Board finds that the appellant's discharge under other than honorable conditions is a bar to VA benefits.  The weight of the evidence is against the claim; thus, the appellant has not established, by a preponderance of the evidence, that he is a 'veteran' (with a qualifying discharge), and the reasonable doubt doctrine is not for application.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  Consequently, the appellant has no legal entitlement to VA compensation benefits based on disease or injury incurred between December 1982 and January 1984, and his claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Finally, as stated in the December 2005 Administrative Decision, the character of the appellant's discharge does not bar his basic eligibility for health care benefits derived from any service-connected disability that might stem from his period of service.  See 38 C.F.R. § 3.360.  Further, actual enrollment in the VA health care system is determined by a claimant's priority category.  See 38 C.F.R. § 17.36. 


ORDER

The character of the appellant's discharge constitutes a bar to payment of VA compensation benefits, and the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


